   Case:15-03966-MCF13 Doc#:31 Filed:09/19/19 Entered:09/19/19 11:03:27                            Desc: Order
                         Granting No Oppo (Gen) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                     Case No. 15−03966 MCF
ALEX ARMANDI LIZARDI
aka ALEX A LIZARDI, aka ALEX LIZARDI                       Chapter 13

xxx−xx−2540
                                                           FILED & ENTERED ON 9/19/19
                        Debtor(s)



                                    ORDER GRANTING UNOPPOSED MOTION

This case is before the Court on the following motion: REQUEST FOR ENTRY OF ORDER filed by TRUSTEE,
docket #30.

The motion having been duly notified, no replies or objections having been filed timely, the Court having reviewed
the same and good cause appearing thereof, the motion is hereby granted. The debtor shall comply within fourteen
(14) days.
In San Juan, Puerto Rico, this Thursday, September 19, 2019 .
